Fisher, J.,
delivered the opinion of the court.
This was an action in the Circuit Court of Yalobusha county, *261by tbe plaintiff below, to recover tbe amount of an account for services rendered by tbe plaintiff as an attorney and counsellor at law to tbe defendant.
Tbe question before tbe jury was purely one of fact — and there cannot be a doubt as to tbe sufficiency of tbe testimony to justify tbe verdict found for tbe plaintiff.
It is however said that tbe court erred in giving tbe second instruction on behalf of tbe plaintiff. Tbe defendant introduced as part of bis evidence a deposition given by tbe plaintiff in a controversy in tbe Probate Court of Carroll county, between tbe defendant and other parties. This deposition bad reference to the matters embraced in tbe plaintiff’s account, and tbe court instructed tbe jury that tbe defendant was bound by testimony which be bad himself introduced, unless it was contradicted by other testimony. This instruction was certainly correct, or at least as favorable to tbe defendant as be could ask.
Judgment affirmed.